Citation Nr: 0913974	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-41 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from  July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

There is no evidence that the Veteran currently has an ankle 
disability that is related to his service. 


CONCLUSION OF LAW

The Veteran does not currently have a bilateral ankle 
disability that was incurred in, or aggravated by, his 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran, in a February 2005 
letter that was sent prior to the rating decision.  Although 
the Veteran was not provided the notice required by Dingess 
until March 2006, after the Statement of the Case (SOC) was 
issued, the Veteran was given the opportunity to submit 
additional evidence thereafter. However, he failed to do so.  
In any event, any error in providing the notice required by 
Dingess is harmless in this case insofar as service 
connection is denied, hence no rating or effective date will 
be assigned.  

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service treatment 
records and the Veteran's statements.  The Veteran failed to 
identify and medical treatment that he received for his 
alleged bilateral ankle disability.  On his claim form dated 
in February 2005, the Veteran indicated that he never 
received hospital treatment for his claimed ankle disability 
and he left all of the other questions pertaining to medical 
treatment blank.  In a statement dated in May 2005, the 
Veteran denied that he received any medical treatment for an 
ankle disability other than a single instance of treatment 
during basic training in 1967 for what was then diagnosed as 
"ankle stress."  There is no record of any VA treatment for 
an ankle disability.  The Veteran denied any treatment by VA 
for his ankles.  The Veteran never identified any other 
evidence that could support his claim.  

The Board notes that the Veteran argues that the duty to 
assist was not satisfied in this case because he was not 
provided a VA examination in connection with his claim.  VA 
is required to provide a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination because the record did not contain any 
medical evidence showing that the Veteran currently has an 
ankle disability, nor did it contain any evidence suggesting 
that any ankle symptoms the Veteran currently experiences are 
related to his military service nearly 40 years ago.  The 
Veteran's service treatment records show that he was treated 
once in 1967 for "ankle stress," but there is no evidence 
that Veteran ever was treated for any problem with his ankles 
thereafter, as will be discussed in detail below. 

The Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran claims that he has "ankle 
problems" that are related to his service.  On his claim 
form, the Veteran stated that his ankles swelled during basic 
training and he was put on a profile for this for one week.  
He stated that he did not seek further treatment because he 
did not want to repeat basic training.  He stated that his 
ankles swelled at other times during his service, but that he 
did not seek any medical treatment when this occurred.  He 
stated that his right ankle makes a popping sound when he 
moves it and has done so since he was in service.  The 
Veteran stated that his left ankle recently "started 
swelling again for no apparent reason."  

In a statement dated in May 2005, the Veteran stated that he 
did not have any problems with his ankles prior to service. 
He stated that, since basic training, his ankles swelled 
whenever he stood for a long period of time or walked a lot.  
He stated that he did not seek any medical treatment for his 
ankles because the pain associated with the swelling and the 
popping was not serious enough to require medical treatment.  
He stated that his ankle pain recently got worse.  

The Veteran's service treatment records show that he was 
treated once in July 1967 for "stress both ankles" and was 
placed on a profile for approximately one week.  No other 
medical treatment for any ankle problems during service is 
shown.  The Veteran's feet and lower extremities were noted 
to be normal at his separation physical in May 1970.  It is 
also noted that the medical history form completed at 
separation did not contain any indication of on going ankle 
or lower extremity pathology.

As noted above, there is no evidence that the Veteran 
received any medical treatment for his ankles since July 
1967, a period of over 40 years.  This extended period 
without medical treatment weighs against the Veteran's 
uncorroborated statements that his symptoms existed since his 
service.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint may 
be considered with other factors in the analysis of a service 
connection claim). See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (the Board may weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record).  

Furthermore, there is no evidence that the Veteran is 
currently diagnosed with, or is being treated for, an ankle 
disability.  Absent competent evidence of a current 
disability, service connection may not be granted.  See, 
e.g., Brammer v .Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran opined that he has a current ankle 
disability that is related to his service, there is no 
evidence that the Veteran has the requisite medical training 
or credentials to diagnose, or to explain the etiology, of 
any medical condition.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998); see also, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a bilateral ankle disability is 
denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


